People v Kareem F. (2020 NY Slip Op 02651)





People v Kareem F.


2020 NY Slip Op 02651


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-01716
 (Ind. No. 2510/17)

[*1]The People of the State of New York, respondent,
vKareem F. (Anonymous), appellant.


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel; Luc B. Walkington on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (William Miller, J.), imposed January 9, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the People's contention, the defendant's waiver of the right to appeal does not foreclose appellate review of his contention that the sentence he received was excessive, as he was not advised at the plea proceeding of a specific sentence promise or of the range of permissible sentences that he could receive (see People v Maracle, 19 NY3d 925; People v Dym, 175 AD3d 1553; cf. People v Lococo, 92 NY2d 825; People v Hidalgo, 91 NY2d 733).
Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court